The opinion of the court was delivered by
Breaux, J.
The defendant was charged with shooting with intent to commit murder. He was found guilty of an assault with intent to kill.
A motion in arrest of judgment was filed upon the ground that Sec. 792 of the Revised Statutes was repealed by Act 59 of 1896.
The trial judge sustained the motion in arrest on the ground stated in the motion.
In two cases recently decided, this court held that the Sec. 792 of the Revised Statutes is not repealed as to offences committed prior to the adoption of Act 59 of 1896; that the punishment under the old law was not changed by adding a number of years as a maximum of punishment under the new law, and that in prosecutions under the old law for past offences the last law presented no obstacle to trial and conviction.
The judgment of the District Oourt is annulled, reversed and avoided.
It is now ordered that the case be remanded; that it be reinstated on the docket of the District Oourt, and that the accused be sentenced in accordance with the terms of the verdict.